EXHIBIT 10.6

 

Second Amendment to Employment Contract

 

This SECOND AMENDMENT TO EMPLOYMENT CONTRACT is made this 5th day of December,
2008, and amends the Employment Contract (as previously amended by the First
Amendment to Employment Contract and referred to herein as the “Employment
Agreement”), dated as of the 26th day of June, 1987, between Orleans
Homebuilders, Inc., a Delaware corporation, formerly known as FPA Corporation
(the “Company”) and Jeffrey P. Orleans (the “Employee”) in order to make certain
modifications related to the federal income tax treatment of certain
arrangements that may be considered to constitute a form of nonqualified
deferred compensation.

 

WHEREAS, certain provisions of the Employment Agreement may be treated as
providing for payments that are in the nature of “nonqualified deferred
compensation,” as that phrase is used for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”); and

 

WHEREAS, the modification of such arrangements in order to comply with
applicable provisions of the Code is permitted during a transitional period that
ends as of December 31, 2008; and

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound herby, the Employee and the
Company agree as follows:

 


1.             SECTION 11.11 OF THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED BY
THE ADDITION OF A NEW PARAGRAPH AT THE END THEREOF, TO READ:


 

For purposes of clarifying the intended manner in which this Section 11.11 is to
be implemented so as to bring the terms of this Agreement into compliance with
applicable requirements of Section 409A of the Internal Revenue Code, and so as
to avoid any possible ambiguity regarding time and manner of payments of
nonqualified deferred compensation to the Employee, all payments of compensation
that are to be made by the Company to the Employee in connection with the
Employee’s termination of employment with the Company shall be paid in a single,
lump-sum payment to be paid over as soon as practicable following the six month
anniversary of the date of the Employee’s termination of employment; provided,
however, that the preceding sentence shall only be applicable to payments that
are determined to constitute payments of nonqualified deferred compensation
subject to the requirements of Section 409A of the Internal Revenue Code, and
not exempt from such requirements by reason of applicable provisions of the
relevant Treasury Regulations (including, but not limited to, the exemption from
Section 409A of the Internal Revenue Code for separation pay and/or the
exemption for “short-term deferrals”).  All other payments shall be paid at such
time(s) as provided by the other applicable provisions of the Severance
Agreement.  It is generally anticipated that all payments of

 

--------------------------------------------------------------------------------


 

compensation in connection with and following Employee’s termination of
employment will be considered to be vested benefits in the nature of deferred
compensation and shall be paid, as described above, at a fixed time and in a
fixed manner consistent with the requirements of Section 409A of the Internal
Revenue Code, including the requirement that payments of nonqualified deferred
compensation not be paid until six months following a separation from service of
a key employee of a public company.  Where the six month waiting period,
however, is not required under Internal Revenue Code Section 409A(a)(2)(B),
payment shall be made during the time frame specified in Section 8 of the
Employment Agreement.  To the extent any amount is payable to the Employee in
connection with and following his termination of employment, and such amount is
determined to be a payment of nonqualified deferred compensation subject to
Section 409A of the Internal Revenue Code for which a time and manner of payment
is not otherwise specified, such amount shall be paid as soon practicable
following the six month anniversary of the Employee’s termination of employment.

 


2.             EXCEPT AS SET FORTH HEREIN, THE TERMS, CONDITIONS AND PROVISIONS
OF THE EMPLOYMENT AGREEMENT REMAIN UNCHANGED AND SUCH TERMS, CONDITIONS AND
PROVISIONS ARE HEREBY CONFIRMED.


 


3.             THIS SECOND AMENDMENT TO EMPLOYMENT CONTRACT MAY BE EXECUTED IN
MORE THAN ONE COUNTERPART, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.


 

IN WITNESS WHEREOF, the Company and the Employee have caused this Second
Amendment to Employment Contract to be executed as of the date first set forth
above.

 

 

 

ORLEANS HOMEBUILDERS, INC.

 

 

 

 

 

By:

 /s/ MICHAEL T. VESEY

 

 

Name: Michael T. Vesey

 

 

Title:   President & COO

 

 

 

 

 

JEFFREY P. ORLEANS

 

 

 

 /s/ JEFFREY P. ORLEANS

 

2

--------------------------------------------------------------------------------